Title: To Thomas Jefferson from James Madison, 12 May 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington May 12 1806
                        
                        Mr. Pinkney is now with us collecting his outfit of information, and is to sail from Baltimore on Sunday the
                            18th. instant. This being an earlier day than was anticipated, it has become necessary to hasten the conclusion of all the
                            Documents he is to take with him, the provisional as well as the positive. With this view they are now forwarded for your
                            signature by an Express who we hope will be back by Friday evening.
                        We have recd. nothing new from any quarter since the last mail from Charlottesville.
                  With respectful
                            attachment I remain Yours
                        
                            James Madison
                     
                        
                    